DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Claims 16-35 are pending in the application. No claims are currently amended. Claims 1-15 have been canceled. Claims 16-35 are new and are examined.

Response to Arguments
With regards to the Applicants’ Remarks dated December 10, 2020:
Preliminary amendment to the title, abstract, specification, and claims has been fully considered and is entered. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, in the first limitation, it is unclear how a master-side control unit (that is supposedly part of the master portable communication device) can execute application programs that are stored at the outside (i.e., external) device that is the master-side storage unit. In other words, it is unclear how the master-side control unit can execute programs that are located elsewhere. Appropriate correction or explanation is required.
In the second limitation, it is unclear how a slave-side control unit (that is supposedly part of the slave portable communication device) can execute application programs that are stored at the outside (i.e., external) device that is the slave-side storage unit. In other words, it is unclear how the slave-side control unit can execute programs that are located elsewhere. Appropriate correction or explanation is required.
In the first “wherein” clause, it is unclear how master application programs that are claimed to be stored in the master-side slots can possibly cause a slave portable communication device to perform any function and/or being executed by the slave-side control unit, where slave portable device is different from a master portable communication device that actually stores said master application programs. In other words, it is unclear how a slave-side control unit can execute an application program residing at another device, i.e., master communication device. Appropriate correction or explanation is required. 

As to claim 17, it is unclear how the master portable communication device can switch slave application program executed by a control unit on another device. There is also lack of clear antecedent basis for “the slave application program” to the extent that it is unclear which application program is being switched. It is also unclear what constitutes “switching”. 

As to claims 18 and 19, since both master and slave application programs are already stored in corresponding slots, it is unclear what “switch a combination” accomplishes. In particular, it is unclear whether this “switching” is between different slots or what “switch” accomplishes rendering the scope of the claim indefinite. 

As to claim 29, the newly added element “an external device” is ambiguous because it appears to perform the same exact function of storing the master application programs that is already performed by the master-side slots of the master-side storage unit, as per claim 16. Therefore, it is unclear whether the external device and the master-side storage unit is the same entity.

As to claim 34, the scope of the claim is ambiguous because it is unclear what is included and what is excluded by the claim. In particular, the claim appears to be directed to a master portable communication device, however, contains many references to elements and functionality performed by another “slave portable communication device”. Therefore, it is unclear whether the claim is actually directed to a system or the elements and functionality of the slave portable communication device are outside the claimed scope. 

As to claim 35, the scope of the claim is ambiguous because it is unclear what is included and what is excluded by the claim. In particular, the claim appears to be directed to a slave portable communication device, however, contains many references to elements and functionality performed by another “master portable communication device”. Therefore, it is unclear whether the claim is actually directed to a system or the elements and functionality of the master portable communication device are outside the claimed scope. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Araki et al. (US 2012/0179884 A1).
As to claim 16, Araki teaches a portable communication device cooperation system (Fig. 4) comprising: 
a master portable communication device [master apparatus 10a] (Fig. 4) including a master-side communication unit [local communication module 37a] (Fig. 4) configured to be able to [“being able to” suggests intended use and is not accorded full patentable weight] communicate with an outside, a master-side storage unit [master-side storage unit is not claimed to be part of the system or the master portable communication device, so it considered to be outside the claimed scope and is not accorded patentable weight] including a plurality of master-side slots configured to be able to [“being able to” suggests intended use and is not accorded full patentable weight] respectively store application programs, and a master-side control unit [information processing section 31] (Fig. 3, par. [0086]) configured to execute the application programs stored in the master-side storage unit [memory 35a storing programs] (Fig. 4); and 
a slave portable communication device [slave apparatus 10b] (Fig. 4) including a slave-side communication unit [local communication module 37b] (Fig. 4) configured to be able to [“being able to” suggests intended use and is not accorded full patentable weight] communicate with the outside, a slave-side storage unit [slave-side storage unit is not claimed to be part of the system or the slave portable communication device, so it considered to be outside the claimed scope and is not accorded patentable weight] including a plurality of slave-side slots configured to be able to [“being able to” suggests intended use and is not accorded full patentable weight] respectively store application programs, and a slave-side control unit configured to execute the application programs stored in the slave-side storage unit [memory 35b storing programs] (Fig. 4), wherein 
the master-side slots respectively store master application programs configured to cause the master portable communication device and the slave portable communication device to operate in cooperation with each other by being executed by the master-side control unit and the slave-side control unit [since master-side slots are not claimed to be part of the system, this “wherein” clause is not accorded patentable weight since it is outside the claimed scope] (par. [0107]), and 
the slave-side slots respectively store slave application programs that are each transferred from a corresponding one of the master-side slots via the master-side communication unit and the slave-side communication unit [mere descriptive material; there is no step of transferring but instead statement of prior transfer at some point that is outside the claimed scope], each include part of information of the master application program, and are each configured to cause the slave portable communication device to operate by being executed by the slave-side control unit [since slave-side slots are not claimed to be part of the system, this “wherein” clause is not accorded patentable weight since it is outside the claimed scope] (par. [0106]-[0108]).

	As to claim 17, Araki teaches that the master portable communication device or the slave portable communication device includes a switching operation unit configured to receive an operation of switching the slave application program executed by the slave-side control unit among the slave application programs stored in the respective slave-side slots (par. [0120], Fig. 6).

	As to claim 18, Araki teaches that the master-side control unit and the slave-side control unit switch a combination of the master application programs to be stored in the master-side slots and a combination of the slave application programs to be stored in the slave-side slots in accordance with a switching condition set in advance (par. [0126]-[0129]).

	As to claim 19, Araki teaches that the master-side control unit and the slave-side control unit switch a combination of the master application programs to be stored in the master-side slots and a combination of the slave application programs to be stored in the slave-side slots in accordance with a switching condition set in advance (par. [0126]-[0129]).

	As to claim 20, Araki teaches that the slave-side slots include a reference slot that is set to be distinguished from the other slave-side slots in advance (Fig. 4) [further limiting claimed elements that are outside the scope of the claim since the slave-side storage unit was not claimed to be part of the slave portable communication device].

	As to claim 21, Araki teaches that the slave-side slots include a reference slot that is set to be distinguished from the other slave-side slots in advance (Fig. 4) [further limiting claimed elements that are outside the scope of the claim since the slave-side storage unit was not claimed to be part of the slave portable communication device].

	As to claim 22, Araki teaches that the slave-side slots include a reference slot that is set to be distinguished from the other slave-side slots in advance (Fig. 4) [further limiting claimed elements that are outside the scope of the claim since the slave-side storage unit was not claimed to be part of the slave portable communication device].

	As to claim 23, Araki teaches that the slave-side slots include a reference slot that is set to be distinguished from the other slave-side slots in advance (Fig. 4) [further limiting claimed elements that are outside the scope of the claim since the slave-side storage unit was not claimed to be part of the slave portable communication device].

	As to claim 24, Araki teaches that the reference slot stores the slave application program for causing [“for causing” suggests intended use and is not given patentable weight] the slave portable communication device to display a time (Fig. 4) [further limiting claimed elements that are outside the scope of the claim since the slave-side storage unit was not claimed to be part of the slave portable communication device].

	As to claim 25, Araki teaches that the reference slot is selected by the slave-side control unit and the slave application program stored in the reference slot is executed in a case in which an operation corresponding to the slave application program stored in the other slave-side slot ends [conditional language that does not require an operation to end], in a case in which any of the slave application programs is not executed by the slave-side control unit [conditional language that does not require an action to be performed], in a case in which communication with the outside via the slave-side communication unit is disabled [conditional language that does not require an action to be performed], in a case of returning from the state in which communication with the outside via the slave-side communication unit is disabled [conditional language that does not require an action to be performed], in a case in which the slave application program is not stored in the other slave-side slot [conditional language that does not require an action to be performed], or in a case in which electric power of a power supply of the slave portable communication device becomes equal to or smaller than a threshold set in advance [conditional language that does not require an action to be performed].

	As to claim 26, Araki teaches that the reference slot is selected by the slave-side control unit and the slave application program stored in the reference slot is executed in a case in which an operation corresponding to the slave application program stored in the other slave-side slot ends [conditional language that does not require an action to be performed], in a case in which any of the slave application programs is not executed by the slave-side control unit [conditional language that does not require an action to be performed], in a case in which communication with the outside via the slave-side communication unit is disabled [conditional language that does not require an action to be performed], in a case of returning from the state in which communication with the outside via the slave-side communication unit is disabled [conditional language that does not require an action to be performed], in a case in which the slave application program is not stored in the other slave-side slot [conditional language that does not require an action to be performed], or in a case in which electric power of a power supply of the slave portable communication device becomes equal to or smaller than a threshold set in advance [conditional language that does not require an action to be performed].

	As to claim 27, Araki teaches that the slave portable communication device is a wearable device (par. [0061]) that is able to [“able to” suggests intended use and is not given patentable weight] be put on a human body.
	
	As to claim 28, Araki teaches that the slave portable communication device is an electronic watch that displays a time by an indicator (par. [0093]).
	
	As to claim 29, Araki teaches an external device configured to store the master application programs, wherein the master portable communication device is able to [“able to” suggests intended use and is not given patentable weight] download the master application programs from the external device via the master-side communication unit (par. [0107]).
	
	As to claim 30, Araki teaches that the master application programs each include a service block program that defines output information to be output in accordance with service content, a trigger block program that defines content of a trigger for starting an action for outputting the output information [“for starting an action for outputting” suggests intended use] and a trigger generation unit that generates the trigger to cause [“to cause” suggests intended use] the trigger generation unit to generate the trigger, and an action block program that defines content of the action for outputting the output information [intended use limitation] and an action execution unit that executes the action to cause [intended use limitation] the action execution unit to execute the action, and the slave application program includes at least part of the service block program, the trigger block program, or the action block program (par. [0135]-[0136]).
	
	As to claim 31, Araki teaches that when the master application programs are stored in the master-side slots in a state in which the master portable communication device and the slave portable communication device are disabled from communicating with each other via the master-side communication unit and the slave-side communication unit [conditional language that does not require an action to be performed], the master-side control unit collectively transmits the slave application programs corresponding to the master application programs stored in the master-side slots in the communication disabled state to the slave portable communication device at the time when the master portable communication device and the slave portable communication device are enabled to communicate with each other via the master-side communication unit and the slave-side communication unit [conditional language that does not require an action to be performed].
	
	As to claim 32, Araki teaches that the master portable communication device includes a display unit configured to be controlled by the master-side control unit and to be able to display an image (Fig. 6), the display unit is able to display [display in inherently able to display data] a selected slot image representing the slave-side slot that stores the slave application program that is currently selected as the slave application program executed by the slave-side control unit among the slave application programs stored in the respective slave-side slots [intended use not required to be displayed], the selected slot image includes a slot image representing the slave-side slot other than the reference slot among the slave-side slots and an indicator image representing an indicator (Figs 6-9), and
	the master-side control unit causes the display unit to display the selected slot image and indicates the corresponding slot image by the indicator image in a case in which the slave-side slot that stores the slave application program that is currently selected is the slave-side slot other than the reference slot, and causes the display unit to display the selected slot image and indicates a position other than the slot image by the indicator image in a case in which the slave-side slot that stores the slave application program that is currently selected is the reference slot [conditional limitation] (Figs. 6-9).
	
	As to claim 33, Araki teaches that the master portable communication device includes a display unit configured to be controlled by the master-side control unit (Fig. 6) and to be able to display an image, the display unit is able to display  [display in inherently able to display data] a selected slot image representing the slave-side slot that stores the slave application program that is currently selected as the slave application program executed by the slave-side control unit among the slave application programs stored in the respective slave-side slots (Figs. 6-9), and 
	the master-side control unit causes the display unit to display the selected slot image in a case in which the master portable communication device and the slave portable communication device are enabled to communicate with each other via the master-side communication unit and the slave-side communication unit [conditional limitation where there is no requirement for condition to be met] (Figs. 6-9), and causes the display unit not to display the selected slot image in a case in which the master portable communication device and the slave portable communication device are disabled from communicating with each other via the master-side communication unit and the slave-side communication unit [conditional limitation where there is no requirement for condition to be met] (Figs. 6-9).
	
	As to claim 34, Araki teaches a master portable communication device [master apparatus 10a] (Fig. 4) comprising:
	a master-side communication unit [local communication module 37a] (Fig. 4) configured to be able to [“being able to” suggests intended use and is not accorded full patentable weight] communicate with a slave portable communication device including a slave-side communication unit configured to be able to communicate with an outside, a slave-side storage unit including a plurality of slave-side slots configured to be able to respectively store application programs, and a slave-side control unit configured to execute the application programs stored in the slave-side storage unit [slave portable communication device is not claimed to be part of the claimed master portable communication device, so it considered to be outside the claimed scope and is not accorded patentable weight]; 
	a master-side storage unit including a plurality of master-side slots configured to be able to respectively store application programs [memory 35a storing programs] (Fig. 4); and
	a master-side control unit [information processing section 31] (Fig. 3, par. [0086]) configured to execute the application programs stored in the master-side storage unit, wherein the master-side slots respectively store master application programs executed by the master-side control unit and the slave-side control unit (par. [0106]-[0108]), and
	the master-side communication unit transfers, to the slave portable communication device, a slave application program that includes part of information of the master application program stored in each of the master-side slots (par. [0106]-[0108]) and causes the slave portable communication device to operate by being executed by the slave-side control unit, and causes each of the corresponding slave-side slots to store the transferred slave application program [intended use operation performed by a device outside the claimed scope].
	
	As to claim 35, Araki teaches a slave portable communication device [slave apparatus 10b] (Fig. 4) comprising:
	a slave-side communication unit [local communication module 37b] (Fig. 4) configured to be able to [“being able to” suggests intended use and is not accorded full patentable weight] communicate with a master portable communication device including a master-side communication unit configured to be able to communicate with an outside, a master-side storage unit including a plurality of master-side slots configured to be able to respectively store application programs, and a master-side control unit configured to execute the application programs stored in the master-side storage unit [master portable communication device is not claimed to be part of the claimed slave portable communication device, so it considered to be outside the claimed scope and is not accorded patentable weight];
	a slave-side storage unit including a plurality of slave-side slots configured to be able to respectively store application programs [memory 35b storing programs] (Fig. 4); and
	a slave-side control unit configured to execute the application programs stored in the slave-side storage unit, wherein the slave-side slots respectively store slave application programs that are each transferred from a corresponding one of the master-side slots via the master-side communication unit and the slave-side communication unit, and each include part of information of master application programs that are respectively stored in the master-side slots and executed by the master-side control unit and the slave-side control unit to be executed by the slave-side control unit (par. [0106]-[0108]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442